IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MICHAEL WHITEHEAD,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-1542

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Appellee.


_____________________________/

Opinion filed October 20, 2015.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Michael Whitehead, pro se, Appellant.

Sarah Rumph, General Counsel, and Mark J. Hiers, Assistant General Counsel,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.